DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 20 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 January 2021.
Applicant's election with traverse of Group 1 in the reply filed on 15 January 2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because the prior art of record does not discuss the methods of assembling, only the structure.  Furthermore the boxes of the applied art can be made by another method.  With this in mind, a search for the invention that was not previously examined creates a search burden.
The requirement is still deemed proper and is therefore made FINAL.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20 and 25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “adhesive material” is not in the specification.  See claim 1, line 13 and last line, claim 23 and claim 24.
The drawing amendment filed 15 January 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 10 and 16 are objected to because of the following informalities:    
Regarding claim 10, there are contradictions in the claims.  If the exterior panels are attached to the tabs, then it is not clear how the tabs also form a portion of the outer enclosure.  It is not clear how the tabs can be the outer enclosure and there are also exterior panels.  Are the exterior panels part of the adhesive material?  Please clarify.
Regarding claim 16, how are the tabs a portion of the exterior panels?  Do the tabs themselves form the exterior panels?  it is not clear how the tabs are part of the partitioning panels but also part of the exterior panels unless either the partitioning panels are the exterior panels or the exterior panels are double walled as seen in Shibley.  Please clarify.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10 and 11: In claim 1, there is a new limitation, “adhesive material applied about an exterior perimeter of an outer enclosure.”  In claim 10 and 11, there are now exterior panels.  Is the adhesive around the exterior of the exterior panels?  Is the adhesive interior to the exterior panels and not around the exterior perimeter? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, 12, 19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estic (FR 1417280.
Regarding claims 1, 12, Estic discloses a divider box assembly for a plurality of individual components, said divider box assembly comprising: 
Refer to fig. 1 and 2 of Estic, a series of substantially parallel transverse panels at 1, each of said transverse panels having a top edge, a bottom edge, and a pair of side edges, each of said transverse panels having a series of slots extending upwardly from said bottom edge of the transverse panel, wherein at least two of the substantially parallel transverse panels are exterior to the remaining substantially parallel transverse panels; 
a series of substantially parallel longitudinal panels, at 2, each of said longitudinal panels having a top edge, a bottom edge, and a pair of side edges, each of said longitudinal panels having a series of slots extending downwardly from said top edge of the longitudinal panel, wherein at least two of the substantially parallel longitudinal panels are exterior to the remaining substantially longitudinal transverse panels, fig. 1 and 2, and 
adhesive material (glue, translation, pg. 2, lines: 68-69), the adhesive is applied to side walls 7 and applied about an exterior of a perimeter of an outer enclosure for said divider box assembly, the sidewalls bridge of Estic bridge gaps between folded tabs, Fig. 3.  As in the instant application, the tabs are part of the outer enclosure, i.e. a double wall outer enclosure where the tabs and the sidewalls overlap (see applicant’s own invention that shows the tabs interior to the external side walls, referring to originally filed Figures, Fig. 6 and 7A); 
wherein said transverse panels and said longitudinal panels are perpendicularly disposed with said transverse panel slots being placed within said longitudinal panel slots to create a crate of individual compartments for said plurality of individual components, fig. 1-3; 
wherein each of said transverse panels comprise a folded tab at each of the pair of side edges thereof, Fig 1 and 3, each of said folded tabs being folded such that said folded tabs extend substantially perpendicular to the portion of said transverse panel immediately adjoining said folded tab; 
wherein each of said longitudinal panels comprise a folded tab at each of the pair of side edges thereof, each of said folded tabs being folded such that said folded tabs extend substantially perpendicular to the portion of said longitudinal panel immediately adjoining said folded tab, Fig. 1 and 3; 
wherein said folded tabs of said transverse panels in said series of substantially parallel transverse panels 
As seen in Fig. 1 and 3 of Estic, the folded tabs of said transverse panels extend less than a distance between adjacent ones of said transverse panels such that gaps are formed.

    PNG
    media_image1.png
    434
    795
    media_image1.png
    Greyscale

Regarding claim 8, The sidewalls of Estic are connected to flaps 24a and 24b that form a bottom fitted below each of said transverse panels and each of said longitudinal panels to cover a lower surface of said divider box assembly, Fig. 5, translation page 3, lines: 112-117.  

Regarding claim 9, The sidewalls of Estic are also connected to top flaps forming a top fitted atop each panel for covering an upper surface of the divider box assembly, Fig. 5 of Estic.  

Regarding claim 19, Estic further discloses that each of said partitioning panels in said first subset extend perpendicular to each of said partitioning panels in said second subset of said partitioning panels; each of said first and second folded tabs on a given one of said partitioning panels extend in opposing directions, fig. 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10-13, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Shibley (US 347835) in view of Jenkins (US 345510).
Regarding claim 1, Shibley teaches a divider box assembly for a plurality of individual components, said divider box assembly comprising: 
a series of substantially parallel transverse panels b, each transverse panel having a top edge, a bottom edge, and a pair of side edges, said transverse panels having a series of slots d’ extending upwardly from said bottom edge of each transverse panel and at least two of the substantially parallel transverse panels b1 and b2
a series of substantially parallel longitudinal panels c, each longitudinal panel having a top edge, a bottom edge, and a pair of side edges, said longitudinal panels having a series of slots d extending downwardly from said top edge of each longitudinal panel and at least two of the substantially parallel longitudinal panels are exterior, c1 and c2, to the remaining substantially longitudinal transverse panels; 
said transverse panels and said longitudinal panels being perpendicularly, Fig. 2 and 3 disposed with said transverse panel slots being placed within said longitudinal panel slots to create a crate of individual compartments, Col. 2: 54-65; 
wherein each of said transverse panels comprise a folded tab at each of the pair of side edges thereof ends that reach beyond the outer walls, Col. 2: 80-87), each of said folded tabs being folded such that said folded tabs extend substantially perpendicular to the portion of said transverse panel immediately adjoining said folded tab, Fig. 3; 
wherein each of said longitudinal panels comprise a folded tab at each of the pair of side edges thereof, each of said folded tabs being folded such that said folded tabs extend substantially perpendicular to the portion of said longitudinal panel immediately adjoining said folded tab, Fig. 3, Col. 2: 80-87; 
wherein the folded tabs of said transverse panels form at least a portion of an the outer enclosure for said divider box assembly and wherein the folded tabs of said transverse panels extend less than a distance between adjacent ones of said transverse panels, in Fig. 3 of Shibley, the folded tabs form a portion of the outer enclosure of the divider assembly that is not placed within the tray A.  As seen in Fig. 3 of Shibley, there are gaps between each folded tab.  

    PNG
    media_image2.png
    545
    801
    media_image2.png
    Greyscale

Shibley teaches that the folded panels are pasted down so that all the strips are united, col. 2: 80-87.  Shibley does not teach tape extending on a perimeter of an outer enclosure.  However tape is a well-known substitute for paste.  Jenkins teaches the use of a strip f pasted (adhesive material) around the sides of a box for holding tabs together that are separated by a gap, Fig. 1, col. 2: 59-63.  

    PNG
    media_image3.png
    362
    697
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the paste for holding down the tabs of Shibley with tape adhesive material on the perimeter of the partitions to hold down the folded tabs since simple substitution one well-known securing means for another would yield the expected result of keeping the flaps attached to the exterior most partitions, Fig. 3 of Shibley.

Regarding claim 8, Shibley further teaches a bottom (tray A) fitted below each of said transverse panels and each of said longitudinal panels to cover a lower surface of said divider box assembly.

Regarding claims 10 and 11, Shibley further teaches one or more exterior panels (there are four panels, one on each side of the package) attached to the folded tabs of each of said transverse panels and the folded tabs of each of said longitudinal panels to cover side surfaces of said divider box assembly and said gaps.  The exterior panel A of the tray is attached to the folded tabs by being folded over the top of the partitions, Fig. 1 and 2.  Alternatively, each of the exterior most dividing panels, as seen in Fig. 3, form exterior panels.

Regarding claims 12 and 24, Shibley discloses a box assembly, Fig. 3, comprising: 
[the partition assembly of Shibley, seen in Fig. 3, not including the tray A, provides the cuboid shaped storage area) four exterior panels (the outermost set of partitions) arranged to define a cuboid shaped storage area having a perimeter; 
a number of partitioning panels b and c, each extending within the cuboid shaped storage area between two of said exterior panels, wherein each of said partitioning panels comprise a first and second folded tab on a first and second end of a body of the partitioning panels such that said folded tabs extend along said two of said exterior panels, and said body extends between said two of said exterior panels, Fig. 3, wherein each of said partitioning panels comprise multiple slots d and d’, wherein a first subset of said partitioning panels are oriented to intersect and mate with a second subset of said partitioning panels at said slots to form a number of individual compartments within said storage area, Fig. 3; 
wherein each of said folded tabs are sized to extend less than a distance between adjacent ones of said bodies of said partitioning panels to form a gap between a distal edge of each of said folded tabs and said body of said adjacent one of said partitioning panels, see annotated Fig. 3,; and
a securing adhesive material (paste) applied to each folded tab to secure to at least a portion of an adjacent one of said folded tabs of an adjacent one of said partitioning panels, Col. 2: 80-87.
Shibley does not teach a securing material applied about a perimeter of said box assembly to each of said folded tabs to bridge each of said gaps and secure each of said folded tabs to the folded tab of said adjacent one of said partitioning panels.  
As seen in Fig. 3 of Shibley, there are gaps between each folded tab, adjacent parallel partitioning panels are not in contact with each other.
Shibley teaches that the folded panels are pasted down so that all the strips are united, col. 2: 80-87.  Shibley does not teach tape extending on a perimeter of an outer enclosure.  However tape is a well-known substitute for paste.  Jenkins teaches the use of a strip f
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the paste for holding down the tabs of Shibley with tape adhesive material on the perimeter of the partitions to hold down the folded tabs since simple substitution one well-known securing means for another would yield the expected result of keeping the flaps attached to the exterior most partitions, Fig. 3 of Shibley.

Regarding claims 13 and 23, the references applied above teach all of claim 12, as applied above. Shibley as modified above provides a paper strip pasted to the outside of flaps to hold them together, see Fig. 1 of Jenkins.  The pasted paper strip is considered to meet the definition of tape.

Regarding claim 16, Shibley further discloses that the folded tabs form at least a portion of the exterior panels, since they fold around the exterior Fig. 3. 

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shibley and Jenkins as applied to claim 8 and 12 above, and further in view of Yang et al. (US 2009/0272792).
Regarding claim 9, Shibley teaches all of claim 8, as applied above.  Shibley does not teach a top fitted atop each of said transverse panels and each of said longitudinal panels to cover an upper surface of said divider box assembly.  Yang is analogous art in regard to a partitioned box having transverse and longitudinal panels, Fig. 2. Yang teaches that the openings at the top and bottom of the partitions are closed via covers 2 [0005], [0023]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crate of Shibley with the teaching of Yang to include a top cover in order to close the openings formed at the top of the partitions so the eggs won’t fall out.

Claim 17, the references applied above teach all of claim 12, as applied above.  Shibley further teaches a bottom (tray A) fitted below each of said transverse panels and each of said longitudinal panels 
Yang teaches that the openings at the top and bottom of the partitions are closed via covers 2 [0005], [0023].  The covers are shown as being secured to upper and lower portions of the partitions by the sides that surround the partitions and via straps 40.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crate of Shibley with the teaching of Yang to secure a top cover to the partitioning panels in order to close the openings formed at the top of the partitions so the eggs won’t fall out.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shibley and Jenkins as applied to claim 12 above, and further in view of Smith (US 284252).
Regarding claim 19, the references applied above teach all of claim 12, as applied above.  Shibley is silent to which direction the tabs extend in and it cannot be determined by the figures.  Smith discloses a divider box assembly for a plurality of individual components, which comprises as shown in Fig. 2 and 4 and described in Col. 2: 29-42, a series of partitioning panels, Fig. 2 and 3, wherein each of said partitioning panels comprise a first and second folded tab on a first and second end thereof and each of said partitioning panels comprise multiple slots at “a”, wherein a first subset of said partitioning panels are oriented to intersect and mate with a second subset of said partitioning panels at said slots to form a number of individual compartments within said storage area, Fig. 2 and 3, and as seen in Fig. 1, each of said partitioning panels in said first subset extend perpendicular to each of said partitioning panels in said second subset of said partitioning panels; each of the first and second end tabs extend in opposing directions.  
There are two options for orienting the end tabs.  The two options are that the folding end tabs either extend in opposite directions or in the same direction.  It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to position the folding end tabs in opposite directions because Applicant has not disclosed that the direction of the end tabs provides an advantage, is used for a .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shibley and Jenkins as applied to claim 12 above, and further in view of Ewing (US 5758818).
Regarding claim 18, Shibley further teaches a bottom cover (tray A) that covers an open end of the cells formed from the panels.  The references applied above do not teach a bottom sized to accommodate two box assemblies.  Ewing teaches a plurality of containers 120 attached side by side and housed in a bottom cover 140, Fig. 14. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Shibley to enlarge the tray such that it holds two divider boxes side-by-side within the tray in order to provide a larger number of products to a retailer, Col. 1: 15-20 of Ewing.

Response to Arguments
Applicant's arguments filed 15 January 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the folded tabs are not sized to leave gaps between adjacent partitioning panels and a securing material, examiner disagrees.  Examiner has provided an annotated Figure 3 of Shibley to show the gaps between adjacent partitioning panels.  The gap between Shibley is bridged by the outermost perpendicular panel, still there is no contact between folded tabs and adjacent partitioning panels.  Furthermore applicant’s drawings do not show any gaps where the tabs are not connected to something else.  
In response to applicant's argument that Shibley does not teach a securing material, examiner disagrees.  The panels connected to the tabs have securing material (paste) on them and bridge each of the gaps between the tabs, fig. 3 of Shibley.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705.  The examiner can normally be reached on Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799



/MOLLIE IMPINK/Primary Examiner, Art Unit 3799